Eschweiler, J.
(dissenting). Courts and juries are naturally and properly inclined in cases involving such a distressing occurrence as is presented in the record here to resolve that such a death was the result of accident rather than design, and I regret that it is impossible for me to concur in the conclusion by the majority upholding the verdict of the jury on that question in this case.
There is and can be no question but that the gas was turned on in the bathroom by the deceased. The testimony is to the effect that it required something of an effort to turn on the gas in this particular fixture, and necessarily it required some conscious effort on the part of the deceased.' It was conceded from the testimony of the plaintiff herself and is apparent from, the situation and the height of the fixture that it could not have been turned on by the mere falling or stumbling of the deceased. '
No match was found in the bathroom and evidently he had made no attempt to light the gas. There was no evidence that he had acquired the habit, either in the then or former residence, of turning on the light in the bathroom, for this, Mrs. Fehrer testified, she usually did herself, and when it was turned on it remained burning all night. The jet from which the gas-was escaping was just above the end of the bath tub where the faucets and vent are placed. His body was found with the head resting at the other end, entirely within the tub, resting on the left side and with his right hand at his nose. The small discoloration on the left temple was noticed only by the’undertaker at the time of his preparing the body for burial, and it was so slight that it presented no elevation or signs of swelling whatsoever. The doctor who was called immediately after the finding of the body and worked on the same some time did not testify as to having seen any outside marks of violence or injury, and in his death' certificate submitted by plaintiff as part of the proofs of death he stated that he did not discover any visible *442contusion or wound on the body of the deceased. At noon of that day deceased refused an invitation to go for a drive with an intimate friend on the ostensible ground that he had business to transact that afternoon at his office. It is quite evident that he did not go to his office as so stated.
From the facts the conclusion seems irresistible that this death was not an accidental one.
I am authorized to state that Mr. Justice Jones concurs in this dissent.
A motion for a rehearing was denied, with $25 costs, on February 6, 1923.